                                                                   JS-6

                      UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                            SOUTHERN DIVISION



MITZI D.,                                 Case No. SA CV 18-01065-DFM

         Plaintiff,                       JUDGMENT

                       v.

ANDREW M. SAUL, Commissioner
of Social Security,

         Defendant.



      In accordance with the Memorandum Opinion and Order filed herewith,
      IT IS HEREBY ADJUDGED that the decision of the Commissioner of
Social Security is affirmed and this matter is dismissed with prejudice.



Date: September 16, 2019                    ___________________________
                                            DOUGLAS F. McCORMICK
                                            United States Magistrate Judge
